Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims recite a first limitation “vis-à-vis” a second limitation. Examiner appreciates that the term is intended to conflate something similar to “with respect to, or “regarding,” but the breadth of possible meaning of the term renders the claim unclear and hence indefinite. Further, claims 2 and 3 appear to recite identical subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to a mental process without claiming any technique or solution involved with the employ of a computer.  Independent claim(s) 1, 6, 16 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite a mental process and at best recite generic computer terms, e.g. the claimed model, modules for crawling, mining, etc. 
Step 1: The independent claims are drawn to statutory categories of invention: claims 1 and 6 recite a method and claim 16 recites a system. However, the claims recite a mathematical relationship, abstract idea and/or mental process in the form of determining sentiment with respect to an ‘entity’ based on assigning a value to parameters, artifacts, etc. by which other, third, parties relate to the entity, wherein the assigned values are subject to further quantitative processes such as aggregating, scoring, etc. but the values remain in the abstract realm of numeracy generally. 
Step 2A Prong 1: The broadest reasonable interpretation of the instant claims thus embraces: mathematical concepts such as scoring, adding and/or aggregating; rather than mandate particular computation steps the claims describe processes performable with the human mind and/or ‘by hand’; and, the claims resolve methods of organizing human activity in as much as the claims amount to method and/or system for management of human activity such as managing personal behavior, relationships or interactions among people. Prong 2: As referenced supra there exist no additional elements beyond these exceptions save the generically recited tuning, mining, crawling, etc. and these elements can in no way be seen as integrated into a practical application or mandating a computer. Certain methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in the form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)  and/or Mental Processes – Concepts Performed in the Human mind (e.g. observation, evaluation, judgement, opinion).
Step 2B: The claim does not recite additional elements that amount to significantly more. Indeed, the claims make only superficial recitation of generic computer elements, modules, etc. Further, not only does the claim fail to recite significantly more than an abstract idea, the claimed subject matter could as well be applied to a system and method for determination of whether or not the recited third party “likes” the recited entity, the crawling, mining, scoring, etc. done by polling of public resources such as solicited and/or overheard opinions of a friend set and the adding, aggregating, etc. accomplished mentally and/or with the aid of pen and paper. Claims 2-5, 7-15, 17-20 fail to remedy the above deficiencies and are similarly rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 6, 12, 16-18 rejected under 35 U.S.C. 102a1 as being anticipated by McCoy: 20180176380 hereinafter Mc.
Regarding claim 6
Mc teaches:
A method for providing tunable monitoring of computer security threats to third- parties and/or computer security risks from to third-parties (Mc: Abstract; ¶ 4-6, 8: media contact system, method for evaluating particular third party expressions, communications, artifacts, etc.; further the recited preamble recites no more than an intended use and is considered non-limiting), the method comprising: 
receiving a request from an entity to enable a third-party to satisfy an entity condition (Mc: ¶ 60, 65-79, 81; Fig 2, 3: e.g. receive a request to identify relationships of interest to a user, agent, customer, etc. by acquisition, harvest, mining, crawling of third party communication streams acquired with respect to a particular criteria, e.g. the name of the entity); 
initiating, by the entity, contact between the entity and a third-party (Mc: ¶ 65-79; Fig 2: e.g. by specifying particular keywords associated with the entity and by additionally specifying a particular third party(s) the listener is provided, brought into contact, etc. with expressions relevant to the entity said expressions issued, conducted, or otherwise made by a particular third party(s)); 
determining, by the entity, a scope of a potential relationship between the entity and the third-party (Mc: ¶ 12-14, 22, 23, 65-79; Fig 2: e.g. by determining if there is a relevant relationship of a third party artifact to an entity and by further analyzing the communication based thereon and generating a valuation thereof, e.g. Delta Airlines as well as parameters, terms of interest, are received by a listener and the parameters used by an analyzer to evaluate and validate a prospective relationship between a third party, the third party artifact, and the entity, e.g. that the artifact is relevant to the entity; the evaluation of the relationship including 
determining, by the entity, a plurality of relationship characteristics relating to the potential relationship (Mc: ¶ 12-14, 22, 23, 71-77: third party expression streams harvested by a listener tuned with respect to parameters relevant to a particular entity, and based on particular specified expressions as well as a particular username, etc. of a third party; the evaluation of relationship characteristics including number/frequency  of artifacts generated by a particular user with particular specified characteristics, particular locations of particular users, etc.); 
mining, by the entity, publicly-available data to determine public sentiment relating to the relationship characteristics (Mc: ¶ 65-79, 88-93, 97: specified expressions identified, harvested, etc. and passed to a listener e.g. by crawling, data mining, etc. publicly available sources such as the internet, media platforms, etc.); 
identifying, by the entity, public sentiment relating to the publicly-available data (Mc: ¶ 65-79, 88-93, 97: specified expressions identified, harvested, etc. and passed to a listener e.g. by crawling, data mining, etc. publicly available sources such as the internet, media platforms, etc.); and 
scoring, by the entity, the public sentiment relating to the publicly-available data (Mc:  ¶ 13, 23, 65-79: valuator 210 determines a sentiment score of an artifact, expression, etc.).

Regarding claim 12
Mc teaches:
The method of claim 6, further comprising: 
mining, by the entity, publicly-available data for public sentiment relating to characteristics of the third-party (Mc: ¶ 65-79, 88-93, 97: specified expressions identified based e.g. by crawling, data mining, etc. publicly available sources such as the internet, media platforms, etc. for data related to a plurality of third party artifacts); 
identifying, by the entity, public sentiment relating to the characteristics of the third-party (Mc: ¶ 65-79, 88-93, 97: specified expressions identified, harvested, etc. based on an entity and passed to a listener e.g. by crawling, data mining, etc. publicly available sources such as the internet, media platforms, etc. based on determined third party characteristics); and scoring, by the entity, the public sentiment relating to the characteristics of the third-party (Mc:  ¶ 13, 23, 65-79: valuator 210 determines a sentiment score of an artifact, expression, etc. based on determined third party characteristics). 

Regarding claim 16
Mc teaches:
A tunable monitoring system for detecting computer security threats to third-parties comprising: 
a receiver operable to receive (Mc: 65-79; Fig 2: i.e. listener 204 receives a set of specified keywords, parameters, etc. said keywords relevant/of interest to an entity and acquires, harvests, etc. communication streams related thereto, based thereon, etc.; further the recited preamble recites no more than an intended use and is considered non-limiting): 
entity characteristics relating to a first entity (Mc: ¶ 12-14, 22, 23, 68-72: expression streams harvested by a listener tuned with respect to a particular entity, e.g. Delta Airlines, and parameters of interest thereof wherein the parameters of interest validate a prospective relationship between a third party and the entity, the evaluation of characteristics including 
identification data identifying a third-party (Mc: ¶ 65-79; Fig 2: e.g. by specifying particular keywords associated with the entity and by additionally specifying a particular third party the listener is provided with expressions relevant to the entity made by a particular third party); 
a publicly-available data crawler (Mc: ¶ 65-79, 88-93, 97: specified expressions identified, harvested, etc. and passed to a listener e.g. by crawling, data mining, etc. publicly available sources such as the internet, media platforms, etc.) operable to: 
mine and retrieve publicly-available data (Mc: ¶ 65-79, 88-93, 97: specified expressions identified, harvested, etc. and passed to a listener e.g. by crawling, data mining, etc. publicly available sources such as the internet, media platforms, etc.), said publicly-available data relating to both: 
the third-party and one or more of a plurality of entities (Mc: ¶ 71-77: third party expression streams harvested by a listener tuned with respect to a particular entity, and based on particular specified expressions as well as a particular username, etc. of a third party), 
said plurality of entities comprising entities that share a predetermined threshold number of entity characteristics with the first entity (Mc: ¶ 65-79: listener determines a plurality of entities that share at least one characteristic with a first entity, e.g. Delta and further determines validity of the additional terms based on a matching of at least an additional term); and 
a sentiment analysis module  (Mc:  ¶ 13, 23, 65-79: e.g. valuator 210) operable to: 
score the retrieved publicly-available data using a sentiment analysis scoring model  (Mc:  ¶ 13, 23, 65-79: valuator 210 determines a sentiment score of an artifact, expression, etc.).

Regarding claim 17
Mc teaches:
The system of claim 16, wherein: the receiver is further configured to receive relationship characteristics relating a potential relationship between the first entity and the third-party (Mc: ¶ 12-14, 22, 23, 65-79; Fig 2: e.g. by determining if there is a relevant relationship of a third party artifact to an entity and by further analyzing the communication based thereon and generating a valuation thereof, e.g. Delta Airlines as well as parameters, terms of interest, are received by a listener and the parameters used by an analyzer to evaluate and validate a prospective relationship between a third party, the third party artifact, and the entity, e.g. that the artifact is relevant to the entity; the evaluation of the relationship including number/frequency  of artifacts generated by a particular user with particular specified characteristics, particular locations of particular users, etc.);
and the publicly-available data crawler is further configured to mine and retrieve publicly-available data relating to relationships between the third-party and one or more of the plurality of entities (Mc: ¶ 65-79, 88-93, 97: specified expressions identified, harvested, retrieved, etc. and passed to a listener e.g. by crawling, data mining, etc. publicly available sources such as the internet, media platforms, etc.).

Regarding claim 18
Mc teaches:
The system of claim 16, wherein the sentiment analysis model scores the retrieved publicly-available data based on: natural language processing; computational linguistics; biometrics; text analysis, the text analysis analyzing: key words and phrases (Mc: ¶ 65-79, 90, .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5 rejected under 35 U.S.C. 103 as being unpatentable over McCoy: 20180176380 hereinafter Mc further in view of Moudy: 20160300135 hereinafter Mou.
 
Regarding claim 1
Mc teaches:
A method for providing tunable monitoring of computer security threats to third- parties (Mc: Abstract; ¶ 4-6, 8: media contact system, method for evaluating particular third party expressions, communications, etc. ; further the recited preamble is considered non-limiting as well as reciting an intended use), the method comprising: 
receiving a plurality of third-party characteristics relating to a third-party (Mc: communication data (Mc: ¶ 65-68; Fig 2: a plurality of third party expressions received and evaluated based on specification characteristics such as mentioned entities, username of the expressing party, time, location, etc.); 
receiving a plurality of relationship characteristics relating to a prospective relationship between an entity and the third-party (Mc: ¶ 65-79; Fig 2: e.g. by determining if there is a relevant relationship of a third party artifact to an entity and by further analyzing the communication based thereon and generating a valuation thereof, e.g. Delta Airlines as well as parameters, terms of interest, are received by a listener and the parameters used by an analyzer to evaluate and validate a prospective relationship between a third party, the third party artifact, and the entity, e.g. that the artifact is relevant to the entity);

receiving a plurality of artifacts relating to the third-party (Mc: ¶ 65-72; Fig 2: a plurality of expression streams comprising a plurality of artifacts, expressions, etc. received at a listener, said streams reified based on the specified characteristics and subsequently valued, filtered, sorted, etc.); 
for each artifact: 
determining a sentiment score for the artifact using the model tuned for the third-party, (Mc:  ¶ 13, 23, 65-79: valuator 210 determines a sentiment score of an artifact, expression, etc.) the sentiment score based on:
natural language processing; computational linguistics; biometrics; 
text analysis, the text analysis analyzing: key words and phrases (Mc: ¶ 65-79, 90, 101; Fig 2: specified textual expressions routed to a valuator, filter, sorter, and scored, organized, re-organized based on the expressions and parameters thereof, in this way the system conducts text analysis on artifacts and related artifacts); emoticons; characters; length of response; response time between artifacts; related artifacts; negation; exaggerations; jokes; and/or sarcasm; 
adding the sentiment score to an aggregated sentiment score (Mc: ¶ 72-75, 88-93: valuator scores expressions which are modified, re-evaluated, etc. by a learning system operable 
aggregating sentiment scores for the plurality of artifacts relating to the third-party (Mc: ¶ 72-75, 88-93: valuator 210 creates an aggregate score comprising a plurality of sentiments with respect to an entity).
Mc does not explicitly teach generating an aggregated sentiment score for the plurality of artifacts relating to the third-party.
In a related field of endeavor Mou teaches a social media sentiment analyzer operative for determination and display of an aggregate sentiment score by calculating an average mean or median of individual raw sentiment feedback scores within a social media monitoring application (Mou: ¶ 2, 76, 77, 158-163; Fig 15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mc to utilize aspects of the Mou taught system to aggregate and display particular aggregated sentiment scores in order to provide improved sentiment analysis. The average skilled practitioner would have been motivated to do so for the purpose of  providing market research reports, customer or media monitoring services, etc. and would have expected predictable results therefrom.

Regarding claim 2, 3
Mc in view of Mou teaches or suggests:
The method of claim 1 wherein the tuning the model comprises retrieving artifacts that involve public sentiment regarding the third-party vis-a-vis one or more entities that share one 

Regarding claim 4
Mc in view of Mou teaches or suggests:
The method of claim 1, wherein, when the aggregated sentiment score is above a predetermined threshold, the prospective relationship between the entity and the third-party is solidified into a permanent relationship  (Mc: ¶ 72-77: scoring and creating/dropping of a relationship based on threshold relationship of a sentiment score wherein the score is reified by the requirements of the entity with respect to a positive and/or negative sentiment). Examiner takes official notice that determining a result of a positive or negative sentiment based on a particular relationship to a threshold was well known in the art before the effective filing date of the instant application and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of making particular decisions based on a threshold value and would have expected predictable results therefrom.

Regarding claim 5
Mc in view of Mou teaches or suggests:
The method of claim 1, wherein, when the aggregated sentiment score is below a predetermined threshold, the prospective relationship between the entity and the third-party is dissolved (Mc: ¶ 17, 26, 65-79: system determines to discard or retain scores based on relationship of sentiment values to a threshold).

Claims 7-11, 13-15, 17-20 rejected under 35 U.S.C. 103 as being unpatentable over McCoy: 20180176380 hereinafter Mc as applied to claims 6, 16-18 supra and further in view of Moudy: 20160300135 hereinafter Mou. 

Regarding claim 7
Mc teaches or suggests:
The method of claim 6, further comprising displaying, parameters relating to aggregated public sentiment of the publicly-available data (Mc: ¶ 88-90)
Mc does not explicitly discuss displaying the scoring on a dashboard. In a related field of endeavor Mou teaches a social media sentiment analyzer operative for determination and display of an aggregate sentiment score by calculating an average mean or median of individual raw sentiment feedback scores within a social media monitoring application (Mou: ¶ 2, 76, 77, 158-163; Fig 15: system aggregates and presents sentiment data, scores, etc. to a user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Mou taught user interface to display the Mc sentiment data and other scores. The average skilled practitioner would have been motivated to do so for the purpose of 

Regarding claim 8
Mc in view of Mou teaches or suggests:
The method of claim 6, further comprising identifying that a score, included in the scoring, is below a predetermined threshold of negativity (Mou: ¶ 76, 77, 158-163; Fig 15: system presents sentiment data, scores, etc. to a user). It would have been further obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize the Mou taught user interface to display the Mc in view of Mou sentiment data in relation to a particular threshold value and/or other scores. The average skilled practitioner would have been motivated to do so for the purpose of allowing a user to explore data and resolve insights thereby and would have expected only predictable results therefrom.

Regarding claim 9
Mc in view of Mou teaches or suggests:
The method of claim 8, further comprising initiating the relationship in response to the identifying that the score is below the predetermined threshold of negativity. (Mc: ¶ 72-77: scoring and creating/dropping of a relationship based on threshold relationship of a sentiment score wherein the score is reified by the requirements of the entity with respect to a positive and/or negative sentiment). Examiner takes official notice that determining a result of a positive or negative sentiment based on a particular relationship to a threshold was well known in the art before the effective filing date of the instant application and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the 

Regarding claim 10
Mc in view of Mou teaches or suggests:
The method of claim 6, further comprising identifying that a score, included in the scoring, is above a predetermined threshold of negativity (Mc: ¶ 72-77: scoring and creating/dropping of a relationship based on threshold relationship of a sentiment score wherein the score is reified by the requirements of the entity with respect to a positive and/or negative sentiment). Examiner takes official notice that determining a result of a positive or negative sentiment based on a particular relationship to a threshold was well known in the art before the effective filing date of the instant application and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of making particular decisions based on a threshold value and would have expected predictable results therefrom.

Regarding claim 11
Mc in view of Mou teaches or suggests:
The method of claim 10, further comprising dissolving the relationship in response to the identifying that the score is above the predetermined threshold of negativity (Mc: ¶ 72-77: scoring and creating/dropping of a relationship based on threshold relationship of a sentiment score wherein the score is reified by the requirements of the entity with respect to a positive and/or negative sentiment). Examiner takes official notice that determining a result of a positive or negative sentiment based on a particular relationship to a threshold was well known in the 


Regarding claim 13
Mc in view of Mou teaches or suggests:
The method of claim 12, further comprising displaying the scoring of the public sentiment relating to the characteristics of the third-party on the dashboard (Mou: ¶ 76, 77, 158-163; Fig 15: system presents sentiment data, scores, etc. to a user). Examiner takes official notice that the presentation of harvested data, user desired parameters thereof, etc. upon a dashboard interface was well known in the art before the effective filing date of the instant invention for at least the purpose of granting a user insight to harvested data and would have expected only predictable results therefrom.

Regarding claim 14
Mc teaches or suggests:
The method of claim 12, further comprising generating a combined score, the combined score merging the scoring of the public sentiment relating to the relationship characteristics and the scoring of the public sentiment relating to the characteristics of the third-party (Mc: ¶ 65-79, 88-93, 97, 106: specified expressions identified, harvested, etc. based on an entity and passed to a listener, analyzer, etc.; said expressions assigned an aggregated valuation score based on aggregations and/or combinations of particular specified parameters used to acquire the public 

Regarding claim 15
Mc in view of Mou teaches or suggests:
The method of claim 14, further comprising displaying the combined score on the dashboard. Examiner takes official notice that the presentation of harvested data, user desired parameters thereof, etc. upon a dashboard interface was well known in the art before the effective filing date of the instant invention for at least the purpose of granting a user insight to harvested data and would have expected only predictable results therefrom.

Regarding claim 19
Mc in view of Mou teaches or suggests:
The system of claim 16, wherein, upon identification that the score is above a predetermined negativity threshold, a potential relationship between the first entity and the third-party is dissolved. Examiner takes official notice that determining a result of a positive or 

Regarding claim 20
Mc in view of Mou teaches or suggests:
The system of claim 16, wherein, upon identification that the score is below a predetermined negativity threshold, a potential relationship between the first entity and the third-party is initiated. Examiner takes official notice that determining a result of a positive or negative sentiment based on a particular relationship to a threshold was well known in the art before the effective filing date of the instant application and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of making particular decisions based on a threshold value and would have expected predictable results therefrom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654